Atkinson and Hinrs, JJ.,
concurring" specially.
In the third, fourth, and sixth amended grounds of the motion for new trial the claimant complains of the rejection by the court of certain evidence therein set out; but it appears from the brief of evidence that this evidence was admitted and went to the jury for their consideration. In these circumstances this court will reconcile the statements in the motion for new trial that this evidence was withheld from the jury, and statements in the brief of evidence that it was introduced, on the theory that, while at one time the court made the ruling stated in such grounds of the motion for new trial, at some stage of the introduction of the evidence the testimony was admitted. Woods v. State, 137 Ga. 85 (3) (72 S. E. 908); Kent v. Central of Ga. Ry. Co., 144 Ga. 7 (85 S. E. 1017); Peek v. State, 155 Ga. 49 (2) (116 S. E. 629).
The court charged the jury: “The law is, that, between husband and wife, parent and child, brothers and sisters, payment *628of purchase-money by one, and causing the conveyance to be made to the other, will be presumed to be a gift; but a resulting trust in favor of one paying the money may be shown and the presumption rebutted.” Exception is taken to this charge, on the ground that it is inapplicable to the facts of the case. This exception is well taken. The charge applies the provisions of the Civil Code (1910), § 3740. This law is applicable only to a case where one of the parties mentioned therein has paid the purchase-money and caused the deed to be made to one of the other persons mentioned, and has no application to a case where the husband takes the money of the wife for the purpose of investing it for her and taking title in her name, but in violation of his trust invests the money in land and takes a deed to himself. Nor was this a harmless error on the theory that a verdict in favor of the plaintiff in fi. fa. was demanded on the ground that the wife’s secret equity in the land should not prevail over his judgment, or that she was estopped from asserting her title to the land. Land bought by a husband for his wife and paid for with her money is equitably her property; and though he takes the legal title to the same, it cannot, as against a claim by her, be lawfully subjected to the satisfaction of a judgment against him, if, at the time of the creation of the debt on which the judgment is founded, credit was not given to the husband on the faith of his apparent ownership of such land. Kennedy v. Lee, 72 Ga. 39; Burt v. Kuhnen, 113 Ga. 1143 (39 S. E. 414). At most it was for the jury to say. whether under the evidence her alleged equity should prevail over the judgment of the plaintiff, or whether she was estopped from asserting her equitable title to the land. We cannot say as a matter of law that a verdict was demanded against her on either ground. If the jury should find that her money paid for the land as claimed by her, then she should prevail, unless she did something to mislead the plaintiff in believing the land was the property of the husband, and the plaintiff extended credit to the husband upon his apparent ownership thereof. In Dill v. Hamilton, 118 Ga. 208 (44 S. E. 989), Reed v. Holbrook, 123 Ga. 781 (51 S. E. 720), Ford v. Blackshear Manufacturing Co., 140 Ga. 670 (79 S. E. 576), and Krueger v. MacDougald, 148 Ga. 429 (96 S. E. 867), it appeared that credit was extended on the faith of the apparent ownership of the husband, and that the wife permitted the husband to deal with the *629property as his own and to obtain credit on the faith of his apparent ownership.
The court also charged the jury: “I charge you that in transactions between husband and wife the onus is on the husband and wife to show that the transaction was fair.” Movant assigns error on this charge, on the ground that it is inapplicable to the facts of the case, and misleading. This charge was an application of Civil Code (1910), § 3011, and was pertinent to one phase of the case. Kennedy v. Lee, 72 Ga. 39; Jones v. Foster, 150 Ga. 277 (103 S. E. 491). The existence of a secret equity of the wife in the land depended upon a transaction between the claimant and' her husband.
The court did not err in ruling out the testimony of the wife to the effect that the neighbors knew that she had inherited money from her parents’ estate.